Title: From John Adams to Samuel Adams, 15 June 1782
From: Adams, John
To: Adams, Samuel



Hotel of the United states HagueJune 15. 1782
Dear sir

The ill Health, contracted in Amsterdam, which began with a violent nervous Fever, last August, and which left me with Gout and Scurvy, and a complication of Disorders, which are scarce yet cured, have prevented me from Writing to my Friends so often as I wished.
It was necessary that I Should take my Station, at Amsterdam, in the Time of it, for the Sake of the Society of my Countrymen, and for the Convenience of free Conversation with those Persons, who were able And desirous to promote the American Cause. But my Residence in that City has given a terrible shock to my delicate and feeble frame.
What Say you, to the alliance of the first Commercial Power in Europe, next to England a Republican and a Protestant Power? Is it an Event of any Importance or no? There are who dispute it. The two Houses of orange and Brunswick have heretofore acted Sublime Parts in favour of the Cause of Liberty. They have lately acted too much in Concert against it. That of orange must now return to its old System and Principles. I confess I felt a great Pleasure to be introduced to that Court, where William the first and William the third, accomplished Such great Things, in favour of the Protestant Religion and the Rights of Mankind, and to their hereditary successors. This Country appears to me, more a Home, than any other that I have Seen. I have often been to that Church in Leyden where the Planters of Plymouth worshiped So many years, and felt a kind of Veneration for the Bricks and Timbers.
Pray how does your Constitution work? How does the privy Council play its Part? Are there no Inconveniences found in it? It is the Part which I have been most anxious about, least it should become unpopular and Gentlemen should be averse to serve in it. This Form of Government has a very high Reputation in Europe, and I wish it may be as well approved in Practice as it is in Theory.
The great Work of Peace advances but slowly. Our excellent Friend Mr Laurens, has declined acting in the Commission on account of his ill Health, an Excuse that I might alledge, perhaps with equal Reason, for transmitting a Resignation of all my Employments, for I really am in a very feeble State. I have returned to my old Phisician a Saddle Horse and if his Skill does not restore me, I shall certainly try the Air of the blue Hills.
This moment comes in an Invitation to Mr Adams to Sup with the Prince and Princess of orange, at his Country Seat which they call the Maison du Bois, this Evening. All this is very right. The Sons of Liberty have the best right of any People under Heaven to dine and sup, with this Family. I wish you could be of the Party. I always think of you when I see any of the Portraits of this Family. William the first looks much like you.
I will make a Visit to day to his Highness and pray him to send an Ambassador to Congress. I have a right to Speak to him upon this subject, as he is a Member of the States General, tho as statholder it is not in his Department.

Adieu

